DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.

Claim Rejections - 35 USC § 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 6,254,301 to Hatch.
Hatch ‘301 teaches limitations for a “nail” – preamble recitation amounts to little more than statement of intended use inasmuch as one of ordinary skill in the art would recognize that the term is accepted in reference to diverse structures and intended uses wherein the body of the claim defining the structure of the invention is by necessity relied on for interpreting a scope and meaning, “comprising a nail shank (la) having: a front end having a conical round nail tip” – the geometry of either end as shown anticipates broad limitation, “the nail tip having a tip angle greater than 40 degrees” – Although the reference illustrates an angle quite more than 40 degrees, the reference does not explicitly describe the angle in terms of degrees.  One of ordinary skill in the art would recognize in this case that the teachings of the reference would include angle substantially as shown and otherwise a range of angles suitable for its disclosed use such that reference teaches and/or makes obvious an angle greater than 40 degrees, “and a rear end region formed with a head region (1c)” – the respective ‘other’ end of 
“The fibrous filler of the composite material of the dowels or other articles of manufacture of the present invention may comprise cardboard or paper fibers, sawdust, carpet fibers or other textile fibers, or other types of cellulose-containing fibers. Fibers of nylon or polyester may also be employed in the composite material of the present invention” 

As regards claim 2, one of ordinary skill in the art would recognize that prior art teaches and/or makes obvious limitation for “ the tip angle of the nail tip (lb) is in the range of 450 and 600” – for the reasons discussed herein above.
As regards claim 3, although reference discloses the ‘other’ end of the nail to also be conical rounded, the reference does not teach “the nail shank (la) is cut off at an angle of 90 degrees to a shank axis at the head region (ic) thereof opposite the nail tip (lb)”.  However, it would have been obvious to one  of ordinary skill in the art to provide an opposite end square cut as claimed as a design choice to reduce manufacturing cost for environment of intended use not requiring both ends to be angled.  Fig 6 for example discloses embodiment having both ends square cut to be within scope of invention.
As regards claim 8, reference discloses further limitation of “longitudinal grooves (4) extending parallel to one another in a longitudinal direction of the nail shank (la) are 
As regards claim 9, reference discloses further limitation of “the longitudinal grooves (4) extend over an entire length of the nail shank (la) and/or are notches of triangular cross-section” – Although reference doesn’t explicitly describe the grooves extend over the entire length, one of ordinary skill in the art would recognize that the figure illustrates a cross section of the shank such that teaching of flutes as shown in a cross section of the shank imply and/or make obvious grooves extending over the entire length absent further teaching indicating that the cross section is not representative of the shank geometry over its length. Reference teaching of flutes anticipates the broad alternatively-recited limitation relating to cross-sectional shape of notches.
As regards claim 10, reference discloses further limitation of “the longitudinal grooves (4) are distributed evenly along a periphery of the nail shank (la)” – as shown.  
As regards claim 11, reference discloses further limitation of “he nail is made of at least one of wood and a wood material” -   Reference disclosure of fiber material anticipates broad and alternatively-recited limitation.
As regards claim 12, although reference explicitly discloses bonding with resin, the reference does not explicitly suggest “the wood material is organically bonded and contains phenolic resin as a synthetic resin”.  However, it would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to use a phenolic resin as otherwise suggested as a design choice and/or manufacturing expedient in order to adapt cost and production of the nail to a particular environment of use without otherwise affecting function of the arrangement.  Reference explicitly discloses It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
As regards claim 13, reference discloses further limitation of “the nail is made of an organically bonded wood material containing synthetic resin in an amount of at least 30% by weight”.  Although reference explicitly describes 4% to 90% thermoset resin content wherein choice of “organically-bonded,…, synthetic resin” would have been an obvious design choice of material equivalent in function as otherwise disclosed by the reference as noted above wherein such choice would not otherwise affect function of the arrangement. 
As regards claim 14, reference discloses further limitation of “the nail is made of a material with a density > 0.65 g/cm3” – reference disclosure of “at least about 75 pounds per cubic foot” is equivalent o ‘at least about 1.2 g/cc and anticipates broad limitation. 
As regards claim 15, reference discloses further limitation of “the nail shank (la) has a round, oval or polygonal cross-section” – as shown.  
As regards claim 16, although reference doesn’t explicitly disclose dimensions, i.e., “a diameter or a smallest shaft thickness is 2 mm to 6 mm”, it would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to manufacture the prior art nail sized within claimed range in order to adapt for environment of intended use having similarly-scaled size thickness and hole dimensions to provide for utility as otherwise shown and described.
.

Allowable Subject Matter
Claims 5-7 and 20 are allowed.

Claims 4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It’s noted that the Glardon ‘029 reference discloses a flat nail that does not teach conical round geometry.  CN ‘238 discloses metal nail technology wherein one of ordinary skill in the art would recognize geometry of a nail is intimately linked to a combination of factors including its material properties, the material properties of a substrate with which it is intended to be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677